 1
 2                              UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                             Case No.: 2:19-cr-00017-APG-VCF
 6                           Plaintiff,                 ORDER DENYING STIPULATION TO
                                                         MODIFY PRETRIAL CONDITIONS
 7   v.
                                                                     (Docket No. 44)
 8   JOHN BADEA,
 9                          Defendant.
10         Pending before the Court is the parties’ stipulation to modify Defendant John Badea’s
11 conditions of pretrial release. Docket No. 44.
12         The parties ask the Court to modify Defendant’s conditions of pretrial release to allow him
13 to travel between Nevada and California. The parties fail, however, to indicate whether Defendant
14 has been compliant with his conditions to date. Further, the parties fail to include the opinion of
15 Defendant’s Pretrial Services Officer regarding this request. Finally, the stipulation submits that
16 Defendant “is to self-supervise” without explaining what that means and whether his Pretrial
17 Services Officer agrees with it.
18         Accordingly, the parties’ stipulation to modify conditions of pretrial release, Docket No.
19 44, is DENIED without prejudice.
20         IT IS SO ORDERED.
21         DATED: August 23, 2019.
22
23
24                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                    1
